Andree Layton Roaf, Judge. Pedro Barriga and his wife, Elena Barriga, appeal from the trial court’s granting of summary judgment in favor of the appellee, the Arkansas and Missouri Railroad Company (the “Railroad”). Appellants argue that the trial court erred in granting summary judgment because a question of material fact existed as to whether the Railroad’s violation of an internal regulation was the proximate cause of his injury. We affirm. On November 30, 2000, Pedro Barriga approached a railroad crossing while he was traveling eastbound on Highway 12 in Rogers, Arkansas. The railroad crossing consisted of one main track running north and south and two inferior tracks, one on each side of and parallel to the main track. The crossing was marked by cross bucks and flashing signals with bells that faced both east and westbound traffic. The tracks are owned by the Railroad. As Barriga approached the crossing, several boxcars owned by the Railroad were parked approximately sixty to seventy-five feet north of the intersection on the side track nearest Barriga, and the warning signals were flashing and the bells were ringing. Barriga continued through the crossing and was struck by a train moving south down the center track. Barriga sustained injuries as a result of the incident. Barriga filed suit against the Railroad for negligence; the suit included a claim filed by his wife for loss of consortium. Barriga’s complaint made several allegations of negligence, including 1) failure to provide a watchman or guard at the crossing, 2) failure to timely and properly sound the train horn or signal, 3) failure to keep a proper lookout, 4) violation of the Railroad’s internal rules regulating the parking of boxcars near crossings, and 5) excessive speed under the conditions. The Railroad answered by denying the material allegations of the complaint. It also filed a motion for summary judgment pursuant to Ark. R. Civ. P. 56 and a brief in support of the motion, alleging that there were no genuine issues of material fact to be tried. After conducting a hearing, the trial court granted the Railroad’s motion for summary judgment and dismissed the complaint with prejudice; Barriga and his wife appeal from the dismissal. Barriga argues that the trial court erred in granting summary judgment in favor of the Railroad because a genuine issue of material fact remained as to whether the Railroad’s violation of its internal regulation was a proximate cause of his injuries.  On appellate review, this court determines if summary judgment was appropriate based on whether the evidentiary items presented by the moving party in support of the motion leave a material fact unanswered. Pollard v. Union Pacific R. Co., 75 Ark. App. 75, 54 S.W.3d 559 (2001). This court views the evidence in a light most favorable to the party against whom the motion was filed, resolving all doubts and inferences against the moving party. Id. Our review focuses not only on the pleadings, but also on the affidavits and other documents filed by the parties. Id.  The law is well settled that summary judgment is to be granted by a trial court only when it is clear that there are no genuine issues of material fact to be litigated, and the party is entitled to a judgment as a matter of law. Id. To establish a prima facie case of negligence, the plaintiff must demonstrate that the defendant breached a standard of care, that damages were sustained, and that the defendant’s actions were a proximate cause of those damages. Id. “Proximate cause” is defined, for negligence purposes, as that which in a natural and continuous sequence, unbroken by any efficient intervening cause, produces the injury, and without which the result would not have occurred. Id. Proximate causation is usually an issue for the jury to decide in a negligence action, and when there is evidence to establish a causal connection between negligence of the defendant and damage to the plaintiff, it is proper for the case to go to the jury; in other words, proximate causation becomes a question of law only if reasonable minds could not differ. Id. Barriga contends that the boxcars on the adjacent track were parked in violation of the Railroad’s internal regulation 6.32.4, which provides: Leave cars, engines, or equipment clear of road crossings and crossing signal circuits. If possible, avoid leaving cars, engines, or equipment standing closer than 250 feet from the road crossing when there is an adjacent track. Barriga asserts that a question of fact exists as to whether the violation of this regulation was a proximate cause of his injuries. He contends that if the Railroad had not parked its cars close to the intersection, he could have seen the train approaching the intersection and would not have been led to believe that the parked boxcars were setting off the flashing lights. In support of its motion for summary judgment, the Railroad established the following facts by affidavit and the deposition testimony of its agents and Barriga. The train involved in the collision had parked seven cars on the side track, or “switch back,” and was backing south toward the crossing. The train was equipped with an “event recorder,” which established that the train was traveling at twenty-three miles per hour, its lights and bells were on, and the horn was being sounded for approximately thirty-five seconds before the accident. The flashing signals at the crossing were also operating. In his deposition, Barriga testified that he noticed the parked boxcars blocking the view before he approached the crossing. He further stated that he did not stop when he came to the crossing, that as he got closer to the crossing he looked only south, and that he did not look to the north (where the boxcars were and where the train was coming from) until after he was on the track. Bar-riga further stated that he did not see the flashing lights and, although the window of his vehicle was down, did not hear the bells or the warning horn of the train. The Railroad argued in its summary-judgment motion that it was not negligent in this instance, that the presence of the boxcars on the side track was not the proximate cause of the collision, and that Barriga had the duty, when warned by the flashing signal lights at a crossing, to stop within fifty feet but not less than fifteen feet from the track and to not proceed until he could do so safely. Ark. Code Ann. § 27-51-707(a) (Repl. 1994).  We agree that the trial court’s grant of summary judgment was proper under the facts of this case given, in particular, the statements of Barriga. He did not contend in his deposition that he was misled by the parked boxcars to ignore the flashing signal, but instead he stated that he did not see the signal and did not hear the bells or the train’s horn, both of which were sounding. Although he did say that he observed the parked boxcars blocking the view to the north before he approached the crossing, he stated that as he approached, he did not stop or attempt to look north until he was on the tracks. Under these circumstances, we cannot say that reasonable minds could differ that the proximate cause of this collision was Barriga’s failure to stop despite all of the warning signals and despite having a statutory duty to do so. Affirmed. Stroud, C.J., and Pittman, Hart, and Robbins, JJ., agree. Griffen, J., dissents.